     Case 1:19-cv-00055-NONE-EPG Document 84 Filed 06/22/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8

 9                                    UNITED STATES DISTRICT COURT

10                                    EASTERN DISTRICT OF CALIFORNIA

11

12   PETER BURCHETT,                                  Case No. 1:19-cv-00055-NONE-EPG (PC)

13                       Plaintiff,                   ORDER RE: PLAINTIFF’S JUNE 18, 2020
                                                      FILING
14          v.
                                                      (ECF NO. 83)
15   JANE DOE, et al.,

16                       Defendants.

17

18

19          Peter Burchett (“Plaintiff”) is a state prisoner proceeding pro se and in forma pauperis in

20   this civil rights action filed pursuant to 42 U.S.C. § 1983.

21          On June 18, 2020, Plaintiff filed a “Request U.S. E.D. Ct act. Communications Breach

22   By Respondents. I’ev [sic] presented adequate material relavents [sic], DKTS, Cognitive Case.

23   Demand Punitive Damages Claim Time Sentence Stopage [sic] Suspension Grounds.” (ECF No.

24   83).

25          It is difficult to determine what relief Plaintiff is seeking in this filing. To the extent

26   Plaintiff is asking the Court to contact the press and the media, Plaintiff’s request will be denied

27   because the Court does not contact the press or the media on behalf of parties.

28          To the extent Plaintiff’s filing relates to his motion for default judgment and his
                                                        1
     Case 1:19-cv-00055-NONE-EPG Document 84 Filed 06/22/20 Page 2 of 2

 1   opposition to defendant’s motion for extension of time, the Court recently ruled on Plaintiff’s

 2   motion (ECF No. 80), although Plaintiff may not have received the Court’s order prior to making

 3   his June 18, 2020 filing.

 4          To the extent that Plaintiff is asking the Court to order defense counsel to alert his client

 5   of Plaintiff’s settlement demands, the Court notes that California Rule of Professional Conduct

 6   1.4.1(a)(2) requires a lawyer to inform his client about “all amounts, terms, and conditions of any

 7   written[] offer of settlement made to the client in [civil] matters.” The comment to Rule 1.4.1

 8   notes that “An oral offer of settlement made to the client in a civil matter must also be

 9   communicated if it is a ‘significant development’ under rule 1.4.” As defense counsel already has

10   an obligation to inform his client about written settlement offers, it does not appear that court

11   involvement is warranted at this time.

12          Based on the foregoing, IT IS HEREBY ORDERED that all requests in Plaintiff’s June 18

13   2020 filing (ECF No. 83) are DENIED.

14
     IT IS SO ORDERED.
15

16      Dated:     June 19, 2020                                /s/
                                                           UNITED STATES MAGISTRATE JUDGE
17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
